      1:21-cv-01433-JMC         Date Filed 07/21/21      Entry Number 6       Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

PATRICIA G. WILSON,                    )                    Case No. 1:21-cv-01433-JMC
                                       )
            Plaintiff,                 )
                                       )
      v.                               )
                                       )
UNITED STATES DEPARTMENT               )
OF LABOR,                              )
                                       )
            Defendant.                 )
_______________________________________)

                                            ORDER

       The parties, Plaintiff, Patricia G. Wilson and Defendant, United States Department of

Labor (DOL), through their undersigned counsel, have moved for this proceeding to be stayed

while DOL re-evaluates the administrative claim filed by Plaintiff for multiple myeloma under

Part E of the Energy Employees Occupational Illness Compensation Program Act of 2000, as

amended, 42 U.S.C. § 7384 et seq. The Court, having reviewed the motion and being otherwise

advised,

       IT IS HEREBY ORDERED that the joint motion that this proceeding be stayed is

GRANTED. The parties will file either a status report or an agreed motion to dismiss within 14

days of the issuance of a final agency decision on Plaintiff’s Part E claim for multiple myeloma.

       AND IT IS SO ORDERED.


                                                    s/J. Michelle Childs
                                                    J. MICHELLE CHILDS
                                                    UNITED STATES DISTRICT JUDGE

July 21, 2021
Columbia, South Carolina
